Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia (US 2014/0055302 A1).

Regarding claim 9, Jia discloses a terminal comprising:
sector level sweep (SLS) protocol and a beam refinement protocol (BRP) for beam selection. A sector level beam may be selected using either the SLS protocol or the BRP protocol. A refined beam may be selected using the BRP protocol. The quasi-omni pattern is unique across all peer apparatuses.”) that controls to switch between a first determination process (see various beam selection processes or modes in fig. 5 including quasi-omini directional, timestamp, beam signal quality and sector as described in [0043]) for determining a beam using given information on a beam and a second determination process (see sector level sweep (SLS) protocol and a beam refinement protocol (BRP) for beam selection for either first or second leading to various modes as shown in fig. 5) for determining a beam autonomously, if a quality metric has become lower than a threshold a certain number of times or more in a certain period (see quality is less than or equal to a threshold signal quality for a period of time [0094]); and a transmitting section that performs a transmission based on a determined beam (see beam transmitting second – transceiver 106 in fig. 1).

Regarding claim 10, Jia discloses a radio communication method for a terminal, comprising:
controlling to switch between a first determination process for determining a beam using given information on a beam (see [0043], “[0043] A beamforming protocol may be employed to enable an apparatus to select proper beams for data exchanges with another apparatus. IEEE 802.11ad defines a sector level sweep (SLS) protocol and a beam refinement protocol (BRP) for beam selection” and see further illustrations including information on beam in fig. 5) and a second determination process for determining a beam autonomously (see [0043], “[0043] A beamforming protocol may be employed to enable an apparatus to select proper beams for data exchanges with another apparatus. IEEE 802.11ad defines a sector level sweep (SLS) protocol and a beam refinement protocol (BRP) for beam selection”), if a quality metric has become lower than a threshold a certain number of times or more in a certain period (see quality is less than or equal to a threshold signal quality for a period of time [0094]); and performing a transmission based on a determined beam (see beam transmitting second – transceiver 106 in fig. 1).
Regarding claim 11, Jia discloses a base station comprising:

wherein the determined beam is determined by the terminal with a first determination process for determining a beam using the given information or a second determination process for determining a beam autonomously (see [0043], “[0043] A beamforming protocol may be employed to enable an apparatus to select proper beams for data exchanges with another apparatus. IEEE 802.11ad defines a sector level sweep (SLS) protocol and a beam refinement protocol (BRP) for beam selection” and see further illustrations including information on beam in fig. 5), and the first determination process and the second determination process are switched if a quality metric has become lower than a threshold a certain number of times or more in a certain period (see quality is less than or equal to a threshold signal quality for a period of time [0094]).

Regarding claim 12, Jia discloses a system comprising: a terminal that comprises:
a control section that controls to switch between a first determination process for determining a beam using given 
a first transmitting section that performs a transmission based on a determined beam (see [0006], “Typically, different sets of antenna weights are specified for transmit and receive operations”); and
a base station that comprises:
a second transmitting section that transmits the given information to the terminal (see Base station [0126]); and
a receiving section that receives the transmission from the terminal (transmitting and receiving [0127]).



Allowable Subject Matter

Claims 3, 17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643